DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 4/26/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-36 and 40, 42, 44-46, 48, 50-51 and  53 are rejected under 35 U.S.C. 103 as being unpatentable Mathonneau (FR2971156A1), Bourdin et al. (WO 2012163869) Navarro Flores et al. (US 2017/0312202) and Panangatte et al. (US 2006/0159644) as evidenced by Yu et al. (WO 2014/124066) and Lubrizol, Merquat® 100. 
® 100 polymer is also known as polyquaternium-6. One and/or the other of compositions a) and b) may also comprise one or more non-silicone fatty substances and the non-silicone fatty substances may be present in a content ranging from 0.01 % to 50 % by weight, and more preferably 0.1 to 20 % by weight of the composition (page 9/23).  One and/or the other of the compositions used in steps a) and b) may also comprise one or more silicones such as organosiloxanes and amodimethicone (pages 9/23, 10/23 and 11/23).
	Cetyl trimethyl ammonium chloride has the structure Ia 
    PNG
    media_image1.png
    140
    1179
    media_image1.png
    Greyscale

Amodimethicone has the following structure

    PNG
    media_image2.png
    551
    665
    media_image2.png
    Greyscale

Cationic synthetic polymers may be included such as polyquaternium-37. 
Mathonneau disclose that whatever the order of steps a) and b), the composition employed in step a) is preferably left on the fibers for a time ranging from a few seconds to 60 minutes, before any other rinsing or treatment step. fibers, and the cosmetic composition employed in step b) is preferably left on the fibers for a time ranging from a few seconds to 60 minutes before any other rinsing or fiber treatment step. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Mathonneau disclose that when one and/or the other of the compositions employed in the present invention is aqueous, the water content varies from 1 to 75 % by weight, better still from 5 to 75 % by weight and still more preferably from 10 to 60 % by weight relative to the total weight of the composition. The cationic surfactant or surfactants may be from 0.01 to 50 % by weight or from 0.1 to 10 % by weight of the total composition and the composition of step a) may comprise one or more cationic polymers and/or one 
Mathonneau disclose fatty alcohols which may be C9-C26 fatty alcohols. While “myrstic alcohol” is not mentioned by name, myristic alcohol is a C14. Mathonneau does not disclose 3-aminopropyltriethoxysilane. 
Bourdin et al. (WO 2012163869) (hereinafter Bourdin et al.) disclose compositions comprising alkoxysilanes chosen from 3-aminopropyltriethoxysilane (claims 1 and 5) and the alkoxysilane may be present in the cosmetic from 0.05 to 20 % by weight, in particular from 0.1 to 10 % by weight and preferably from 0.2 to 5 % by weight of the composition (page 7, lines 23-30). The mixture of components B and C where composition B includes 3-aminopropyltriethoxysilane and composition C includes amino silicone and cationic emulsion, gives the hair mass, volume and also uniform feel (page 39, lines 4-10). The composition leads to shiny smooth and soft hair (page 2, lines 9-15). Bourdin et al. disclose cationic polymers include dimethyldiallyammonium chloride homopolymers and copolymers such as Merquat 100 (page 22, lines 22-27). Merquat 100 (i.e., Polyquaternium-6) has a cationic charge density of about 6.19 mep/g as evidenced by Yu et al. (WO 2014/124066) (page 3, lines 27-29). Bourdin et al. suggests more than one conditioning agent can be included and conditioning agents include cationic polymer and cationic surfactants but does not expressly teach cetyl trimethyl ammonium chloride and polydimethyldiallylammonium chloride (polyquaternium-6) with aminopropyltriethoxysilane.  It would have been prima  facie prima facie obvious to combine to compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically form their having been individually taught in the prior art. See In re Kirkhoven, 626 F .2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MEPE 2144.06. 
	Navarro Flores et al. (US 2017/0312202) (hereinafter Navarro Flores et al.) disclose synergistic cationic surfactant systems comprising fatty alcohols which may include the silicone amodimethicone and include additional cationic ingredients such as polyquaternium-6 (para 0016). The compositions are for conditioning of hair for one or both of reducing tangling of the hair and increasing ease of combing of the hair (para 0024). Hair was rubbed for one minute with the conditioner (Example 1 para 0026) and then rinsed. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to apply the conditioning composition of Mathonneau for at least one minute then rinse off as taught by Navaro Flores. One would have been motivated to do so to allow for the conditioning composition to contact the hair long enough such that the condition formulation imparts 
Mathonneau ddisclose fatty alcohols that includes carbon 14 ( i.e., myristic alcohol) and Panangatte et al. (US 2006/0159644) (hereinafter Panangatte et al.) disclose  polymeric thickener myristic alcohol (para 0087). The amounts may be used from 0.5 to 10 wt % (para 0189). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select myristic alcohol as the fatty alcohol of use in Mathonneau. One would have been motivated to do so to use it as a thickener in conditioning applications to achieve improved disentangling of the hair and giving hair sheen.

5.	Claims 55-57 and 59 are  rejected under 35 U.S.C. 103 as being unpatentable over Mathonneau (FR2971156A1), Bourdin et al. (WO 2012163869) Navarro Flores et al. (US 2017/0312202) and Panangatte et al. (US 2006/0159644) as evidenced by Yu et al. (WO 2014/124066) and Lubrizol, Merquat® 100 as applied to claims 32-36 and 40, 42, 44-46, 48, 50-51 and  53 above, and further in view of Okada et al. (WO 2009158443) and Wells et al. (US Patent 8,349,301).
The modified Mathonneau has been discussed supra and does not disclose applying a washing composition prior to the first composition or the components of the shampoo (i.e, washing composition). 
Okada et al. (WO 2009158443) (hereinafter Okada et al.) disclose a method of conditioning hair comprising after shampooing, applying to the hair an effective amount of conditioning composition for conditioning the hair and then rinsing the hair (claim 10). 

Cationic synthetic polymers may be included such as polyquaternium-37. With regards to claim 55 and applying a washing composition prior to the first composition, Okada et al. discloses first applying a shampoo composition (i.e., washing composition) and then applying the conditioning (claim 10). 
Okada et al. does not specifically disclose the components of the shampoo (i.e., washing) composition however, Wells et al. (US Patent 8,349,301) (hereinafter Wells et al.) disclose shampoo composition that contain anionic surfactants and cationic polymers and polyquaternium-6 (col. 3, lines 19-25 and col. 22, line 33). Wells et al. disclose a deposition aid which may be present from .05 % to about 5 % by weight and that the deposition aid is a cationic polymer (col. 21, lines 23-35). The composition may comprise a secondary surfactant in an amount of 0.01 % to 15 % by weight and the secondary surfactant includes anionic polymers (col. 18, lines 24-40). Wells et al. recognizes a need for a conditioning shampoo which can provide improved conditioning benefit for dry hair, while not interfering with the cleansing efficacy, nor providing negative feel to the hair when it is dried. Specifically, there is a need to provide long lasting moisturized feel, smooth feel, and manageability control to the hair when the hair is dried, yet not leave the hair feeling greasy, as well as to provide softness and ease of prima facie obvious to one ordinary skill in the art before the effective filing date of the instant invention to apply the shampoo composition of Okada and have the composition comprise polyquaternium-6 and anionic surfactants as disclosed by Wells. One would have been motivated to do so for the purpose of providing cleansing efficacy and manageability to the hair.

RESPONSE TO ARGUMENTS
6.	Applicants argue that Mathonneau does not suggest that the anomic liquid comprises cationic surfactants. 
In response, the Examiner disagrees. The reference explicitly discloses at the last line of the first full paragraph on page 8/23 “The compositions of step a) may also comprise one or more cationic polymers and/or one or more cationic surfactants as described above” which as described above include cetyltrimethylammonium chloride.  Step a) is the ionic liquid. Furthermore, claim 7 recites tributyl methyl ammonium chloride which is a cationic surfactant (see evidence reference Global Sources: China Tributyl Methyl Ammonium Chloride” which states its use as cationic surfactant). Thus, cationic surfactants are clearly environed in the ionic liquid. 
	Applicants provide a declaration and state that the claimed methods which require at least one cationic polymer having a cationic charge density of greater than or equal to 4 meq/g  in the second composition resulted in improved resistant to shampooing as compared to those that did not require it. The claimed methods demonstrate a synergistic effect between that cationic surfactant and cationic polymer. 
In re Clemens, 622 F,2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°). Appellant demonstrated unexpected results via comparative tests with the prior art ion In re Peterson, 315 F.3d 1325, 1329-31,65 USPG2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1 -3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPG 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPG 197 (CCPA 1960). The Examiner maintains the previous position that the results are not commensurate in scope with what is claimed.  
CONCLUSION
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615